DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 10 and 12 have been cancelled.
Claims 1-9, 11, and 13-20 have been examined.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Applicant argues:
“Koga's body covering is installed in the coping core material by locking on an opening part wall surface, after inserting a folding back projection strip. Koga does not teach or suggest a slit in its body covering; indeed, its drawings do not show a slit in the body covering. The present specification and drawings both specify that the foam sleeve includes a longitudinal slit extending from the inner diameter of the sleeve, through the wall of the sleeve to the outer diameter of the sleeve. Therefore, this rejection is overcome

Examiner respectfully disagrees and reminds applicant that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 
In this case, Figure 3 clearly shows a slit (D: Fig 4) extending from an inner surface of the sleeve (3/4) through the wall of the sleeve to an outer diameter thereof (see also Examiner’s Figure below).  The slit allows the sleeve to easily be wrapped or pushed over the side wall of the central support member. It is applicant’s burden to show that the interpretation by the examiner is unreasonably broad by pointing to evidence (e.g. applicant’s specification, dictionary definitions, etc.) to why skilled artisans would not agree with the examiner’s position- see Phillips v. AWH Corp., 415 F .3d 1303 (Fed. Cir. 2005) (en banc).
Examiner’s Figure
[AltContent: ][AltContent: ][AltContent: textbox (Inner Surface/ Diameter)][AltContent: textbox (Outer Diameter)][AltContent: ][AltContent: connector][AltContent: oval][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    157
    180
    media_image1.png
    Greyscale


[AltContent: textbox (Slit)]
	 
sClaim Rejections - 35 USC § 103
Claims 1, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm Hamm (US Patent 4,289,303) in view of Koga et al (Japanese Patent Document 2015-194044).

As to Claims 1 and 9, Hamm discloses a system comprising:
an elongated tube (1);
a foam sleeve configured to be positioned around the elongated tube (3);
a plurality of supports configured to be attached to the elongated tube, each of the plurality of supports including a respective flange configured to be mounted against a wall (4).

However, Hamm does not disclose wherein the foam sleeve includes at least one receiving slot configured to receive a portion of at least one of the plurality of supports and/or wherein the foam sleeve includes a longitudinal slit extending from the inner diameter of the sleeve through the wall of the sleeve to the outer diameter of the sleeve, and wherein the slit is configured to allow the sleeve to wrap over the elongated tube.
	Koga et al teach a similar handrail system wherein the handrail portion has a core member (1) that is covered by a soft material (3/4) having a C-shaped cross section that opens downward to facilitate mounting of the material over the core member (Figs 3a-3b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the foam sleeve of Hamm to have a slot for a support member and be slit longitudinally to facilitate the assembly of the handrail system. 

Plastic is a well-known and conventional material suitable for use in handrails and balustrades because it provides a railing of simple and economical construction that can be molding and/or shaped as needed while having dual properties of strength and light weight.  Applicant is reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the Hamm railing from plastic because it is a material known to be used for handrails and balustrades because of its simple and economic construction which allows it to be shaped and/or molded as required and its durability and light weight make it more suitable for this use.  

As to Claim 17, Hamm discloses a method comprising:
assembling a plurality of tubular sections (1) to form an elongated tube (Fig 1);
positioning one or more sections of foam (3) around the elongated tube;
attaching the elongated tube to a plurality of supports (4);
attaching the plurality of supports to a wall at a first location between a set of steps and a stair rail (Fig 1).

As to Claim 18, Hamm discloses the method of claim 17, further comprising:
detaching the plurality of supports from the wall (Fig 1);
raising or lowering the elongated tube and plurality of supports to a second location between the set of steps and the stair rail, the second location being different from the first location (Fig 1);
reattaching the plurality of supports to the wall at the second location (Fig 1).




Claims 2, 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Koga et al as applied to Claims 1, 9, 17, and 18 above, and further in view of Maruyama et al (Japanese Patent Document 2008-291609).
Hamm and Koga et al disclose the system significantly as claimed, but do not explicitly disclose wherein the plurality of supports each include a pressure sensitive adhesive coupled to the respective flange configured to couple the system to the wall or wherein the flange of each of the plurality of supports includes at least one screw hole for receiving a screw to couple the system to the wall.
Maruyama et al teach a similar handrail mount having a plurality of supports (20) which have flanges (21) with screw holes through which screws extend (not shown) for mounting the supports to the wall.  Maruyama et al also teach having a temporary holding elements (10 and 105), one of which comprises an adhesive tape (105) to temporarily hold elements of the handrail system in place.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the supports of Hamm and Koga et al to have screws and/or adhesive as taught by Maruyama et al as elements to secure the handrails to the wall either temporarily or more permanently. 


Claims 4-8, 11, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Koga et al as applied to Claims 1, 9, 17, and 18 above, and further in view of Greaves (US Patent Application Publication 2002/0172551)


	Greaves teaches a similar tubular connection system for a handrail having a male connector (16 + 25: Fig 2) and a female connector (15 + 26) so as to secure the two tube connectors axially relative to one another and thereby prevent separation of the tube end (Par. 0017;  Examiner further notes that these male and female connectors are being considered “caps” and/or “plugs” under the broadest reasonable interpretation standard), wherein both male and female connectors comprise keys and the tubular members comprise keyways each of the nut and bolt may be held captive against rotation in a respective retention bush formation so that relative rotation of the tubes results in relative rotation to tighten the nut and bolt (Par. 0019).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tubular connector of Hamm to have the keyed male and female connectors as taught by Greaves to better and more easily secure the tubes relative to one another.
Further, Hamm in view of Koga et al disclose the system significantly as claimed, but do not disclose the sleeve being a low-resilience polyurethane memory foam sleeve.
It would have been obvious to a person of ordinary skill in the art to modify the sleeve of Hamm as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might 

As to Claim 13, Hamm  discloses the system significantly as claimed, but does not disclose wherein the foam sleeve includes at least one receiving slot configured to receive a portion of at least one of the plurality of supports and/or wherein the foam sleeve includes a longitudinal slit extending from the inner diameter of the sleeve through the wall of the sleeve to the outer diameter of the sleeve, and wherein the slit is configured to allow the sleeve to wrap over the elongated tube.
	Koga et al teach a similar handrail system wherein the handrail portion has a core member (1) that is covered by a soft material (3) having a C-shaped cross section that opens downward to facilitate mounting of the material over the core member (Figs 3a-3b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the foam sleeve of Hamm to have a slot/ be slit longitudinally to facilitate the assembly of the handrail system. 


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Greaves as applied to Claims 4-8, 11, 13, 16, and 20 and further in view of Maruyama et al (Japanese Patent Document 2008-291609).

Maruyama et al teach a similar handrail mount having a plurality of supports (20) which have flanges (21) with screw holes through which screws extend (not shown) for mounting the supports to the wall.  Maruyama et al also teach having a temporary holding elements (10 and 105), one of which comprises an adhesive tape (105) to temporarily hold elements of the handrail system in place.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the supports of Hamm and Greaves to have screws and/or adhesive as taught by Maruyama et al as elements to secure the handrails to the wall either temporarily or more permanently. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/5/2021